UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-7371


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JAMES SCOTT ROBINSON,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.      Malcolm J. Howard,
Senior District Judge. (5:02-cr-00080-H-1; 5:13-cv-00463-H)


Submitted:   March 25, 2016                   Decided:   May 27, 2016


Before MOTZ, SHEDD, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James Scott Robinson, Appellant Pro Se.     Seth Morgan Wood,
OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      James Scott Robinson seeks to appeal the district court’s

order denying his 28 U.S.C. § 2255 (2012) motion as untimely.

We   have    reviewed   the   record   and   find    no    reversible   error.

Accordingly, we affirm for the reasons stated by the district

court.      United States v. Robinson, No. 5:02-cr-00080-H-1; 5:13-

cv-00463-H     (E.D.N.C.   July   1,   2015).       We    dispense   with   oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                                      AFFIRMED




                                       2